NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No. 19-16797

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00030-JGZ-
                                                PSOT
 v.

G. J. BISSETTE, Associate Warden at USP-        MEMORANDUM*
Tucson; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Federal prisoner Danny Fabricant appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any basis supported

by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      Dismissal of Fabricant’s action was proper because, even if a Bivens remedy

is available for his constitutional claims, Fabricant failed to allege facts sufficient

to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are construed liberally, a plaintiff must allege

facts sufficient to state a plausible claim); Long v. County of Los Angeles, 442 F.3d

1178, 1185 (9th Cir. 2006) (setting forth elements of a § 1983 claim); Van Strum v.

Lawn, 940 F.2d 406, 409 (9th Cir. 1991) (“Actions under § 1983 and those under

Bivens are identical save for the replacement of a state actor under § 1983 by a

federal actor under Bivens.”).

      The district court did not abuse its discretion by dismissing the first amended

complaint without further leave to amend because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that dismissal without

leave to amend is proper when amendment would be futile).

      Fabricant’s motion for an order related to mail (Docket Entry No. 6) is




                                            2                                     19-16797
denied.

      AFFIRMED.




                  3   19-16797